Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 05/23/2017 based on SG10201704206Y is acknowledged.

Claims 1, 3, 4, 6-8, 10, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gist (3881534). Gist teaches a vessel having at least one compartment having an open end for receiving objects, the vessel comprising: at least two opposing panels 20/34 defining the at least one compartment there between; at least one flap (37/38) having a free edge provided on each panel, wherein the flaps on the respective panels are configured for tenting out of the free edge thereof towards the other panel and towards the open end when the vessel is in an opened state for receiving the objects.  
(5)   The inner purse 34 is formed with a closable top opening formed by a pair of overlapping normally closed resilient leaf sections 37 and 38.
..
In order to obtain or secure items in the pocket book, she lifts  the flap 24 and reaches into the inner purse 34, thereby, opening the flaps 37  and 38 which snap closed when her hand is withdrawn. (with emphasis)

Regarding claim 6, note that the flap 38 has two folds and the free edge tents outward.
	Regarding claim 7. Note the additional opening formed by flaps 30/32.


Claims 1-5, 6-8, 10, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyer (2252177). Heyer teaches a vessel having at least one compartment having 
With respect to the flaps on the respective panels are configured for tenting out of the free edge thereof towards the other panel and towards the open end when the vessel is in an opened state for receiving the objects, note that there is no structural differences between the claimed flaps and the flaps 27/67 in Heyer.  The claim merely set for a flap with a free end and the each of the flap flaps 27/67 comprises a flap with a free end as claimed.  In the very least note that the material itself when folded would form a tent along the free edge since the free edges are not attached.
Regarding claim 2, note the folding process from a blank to the wallet in Heyer.
Regarding claim 4, note the free edge of 27 is shorter than the length of panel 16 due to the curved corners.
Regarding claim 5, note the free edge of 67 is longer than the length of panel 65 near line 66.
Regarding claim 6, note that the flaps 27 and 66 have compound fold sections when folded in fig. 16, i.e, more than one fold line, i.e., each of the flap is folded another time.
Regarding claim 7, note the opening in formed by portion 31.

Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felder (2243556).  Felder teaches a vessel having at least one compartment having an open end for receiving objects, the vessel comprising: at least two opposing panels (10/18) defining the at least one compartment there between; at least one flap (16/19) having a free edge provided on each panel, wherein the flaps on the respective panels are configured for tenting out of the free edge thereof towards the other panel and towards the open end when the vessel is in an opened state for receiving the objects.  
Regarding claim 7, note that there is a plurality of opening formed by the flaps 15/16 and 19 and also opening by zipper (note the claim does not exclude compartment including inside pocket which have additional opening).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733